Name: Council Regulation (EC) No 2484/94 of 10 October 1994 amending Regulation (EEC) No 715/90 by the inclusion of seedless table grapes falling within CN code ex 0806 10 15
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff;  economic geography;  international trade;  executive power and public service
 Date Published: nan

 15 . 10 . 94 No L 265/3Official Journal of the European Communities COUNCIL REGULATION (EC) No 2484/94 of 10 October 1994 amending Regulation (EEC) No 715/90 by the inclusion of seedless table grapes falling within CN code ex 0806 10 15 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products . and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT)(') accords the products in question total or partial exemption from import duties ; Whereas, pursuant to Article 1 68 (2) (b) of the fourth ACP-EEC Convention, the ACP States have requested that seedless table grapes, which were not the subject of specific arrangements when the Convention entered into force, should enjoy the benefits of such arrangements 9 Whereas, on account of the economic importance of seedless table grapes for certain ACP States, this product should be accorded a full reduction of customs duties, subject to quantitative limits, over the period 1 December to the end of March, HAS ADOPTED THIS REGULATION : Article 1 The product mentioned hereafter shall be inserted in Article 16 of Regulation (EEC) No 715/90 : CN code Description keduction Quota (TQ) Reference quantity (RQ) (t) '0806 Grapes, fresh or dried : 0806 10  fresh :   Table grapes :    From 1 November to 14 July : ex 0806 10 15     other :  Seedless table grapes :  From 1 December to 31 January 100 TQ 400 .  From 1 February to 31 March 100 RQ 100' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') No L 84, 30 . 3 . 1990, p. 85. Regulation as last amended by Regulation (EC) No 235/94 (OJ No L 30, 3 . 2. 1994, p. 12). No L 265/4 Official Journal of the European Communities 15. 10. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 10 October 1994. For the Council The President Th . WAIGEL